Title: To James Madison from Louis-Marie Turreau, 22 October 1805 (Abstract)
From: Turreau, Louis-Marie
To: Madison, James


          § From Louis-Marie Turreau. 22 October 1805. Has told JM in conversation of his just discontent with the commercial relations which the citizens of different states maintain with the rebels of every color who have momentarily withdrawn Saint-Domingue from the legal authority.
          The principles injured by such a commerce, or rather by such a system of brigandage, are so evident, generally acknowledged, and adopted, not only by all nations that have a colonial system to defend, by those who have none, and even by wise people of every political view, that a statesman, if he has not lost every idea of justice, humanity, and public law, can no more contest their wisdom than their existence. And certainly he, finding himself called by duty as well as inclination, in the bosom of a friendly people, and near the respectable chief of government, could not have expected that his first political relations would have for their object a complaint so serious, an infraction so manifest, of a most sacred law, well observed by every civilized nation.
          It was not enough for some U.S. citizens to convey munitions of every kind to the rebels of Saint-Domingue, to that race of African slaves the reproach and the refuse of nature; it was necessary to insure the success of this ignoble and criminal traffic by the use of force. The vessels destined to protect it are constructed, loaded, and armed in every port of the union, under the eyes of the American people, of the authorities, and of the federal government itself, and that government, which has taken for the basis of its political career the most severe equity and the most impartial neutrality, does not forbid it.
          Without doubt, notwithstanding the profound consideration for the American government with which he is filled, he might enlarge still further upon the reflections suggested by such an important and unexpected state of things. It would be equally as afflicting for him to dwell upon it and to state the results as it would be for the government to hear them.
          JM, who knows perfectly the justice of the principles and the legitimacy of the rights referred to, will be of opinion, that neither are susceptible of discussion because a principle universally assented to, a right generally established, is never discussed, or at least is discussed in vain. The only way open for the redress of these complaints is to put an end to the tolerance which produces them and which daily aggravates their consequences.
          Moreover, this note, founded upon facts no less evident than the principles which they infract, does not permit him to doubt that the U.S. government will take the most prompt and effectual prohibitory measures in order to put an end to its cause.
        